DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions 
Applicant’s response dated 4/20/2021, which elected Group 1 (claims 1-8) and the species (1)(b), formula does not comprise human breast milk (claim 4), both without traverse, is acknowledged.  Claims 2, 3 and 9-20 are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a non-elected invention.  

Formal Matters
Applicant’s amendment and response filed 4/20/2021, which amended claims 4 and 12, has been entered.  Claims 1-20 are pending.  As noted above, claims 2, 3 and 9-20 have been withdrawn from further consideration at this time.  Claims 1 and 4-8 have been examined on the merits with respect to the elected species.  

Claim Rejection - 35 U.S.C. § 103 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Chow et al. (U.S. PGPUB 2012/0172319; 2012; cited in the IDS dated 4/4/2019), taken in view of Mateescu et al. (U.S. PGPUB 2014/0212492; 2014; cited in the IDS dated 4/4/2019 and Tremblay et al. (BioMed Central Medical Genomics, Vol. 9, No.6, pp. 1-12; electronically published 1/22/2016).  
Regarding claims 1, 6 and 7, Chow teaches methods of reducing the incidence of necrotizing enterocolitis in an infant, toddler, or child using nutritional compositions including human milk oligosaccharides, where such nutritional compositions are effective in reducing inflammation and the incidence of inflammatory diseases (Abstract). 
Chow teaches a method of improving the feeding tolerance of an infant, toddler, or child in need thereof, where the method comprises administering to the infant, toddler, or child a nutritional composition (i.e., synthetic infant formulas, synthetic pediatric formulas, and synthetic child formulas) comprising an oligosaccharide blend alone or in combination with other components for improving growth and maturation of the gut 
Chow teaches that the nutritional compositions may be formulated and administered in any known or otherwise suitable oral product form, where any solid, semi-solid, liquid, semi-liquid, or powder product form, including combinations or variations thereof, are suitable for use herein, provided that such forms allow for safe and effective oral delivery to the individual of the essential ingredients and any optional ingredients (paragraph 58).  The nutritional composition may be formulated with sufficient kinds and amounts of nutrients to provide a sole, primary, or supplemental source of nutrition, or to provide a specialized nutritional composition for use in individuals afflicted with specific diseases, disorders, or conditions or with a targeted nutritional benefit (paragraph 60).  
Chow teaches that the nutritional compositions may further comprise other optional components that may modify the physical, chemical, aesthetic or processing characteristics of the compositions or serve as pharmaceutical or additional nutritional components when used in the targeted population (e.g., pharmaceutical actives and anti-inflammatory agents; paragraphs 125 and 126).  Many such optional ingredients are known or otherwise suitable for use in medical food or other nutritional products or pharmaceutical dosage forms and may also be used in the composition (paragraph 125). 
Chow also teaches the use of probiotics to maintain the microbial ecology of the gut in which they show physiological, immuno-modulatory and antimicrobial effects, such that the use of probiotics has been found to prevent and treat gastrointestinal diseases and/or disorders (paragraph 97).  

Chow teaches that the nutritional compositions comprise HMOs in combination with one or more additional components, to provide a nutritional source for improving at least the intestinal/gut function, where the nutritional compositions can stimulate enteric nerve cells in the gastrointestinal tract of an individual to improve feeding tolerance (e.g., reduced diarrhea, loose stools, gas, and bloating), protect against necrotizing enterocolitis and other disorders of prematurity, and address gastrointestinal diseases and disorders of gut contractility and inflammation (e.g., colitis such as necrotizing enterocolitis, Crohn’s disease, ischemic colitis, cryptosporidium enterocolitis, pseudomembranous colitis and ulcerative colitis; paragraphs 145 and 146).  
Regarding claim 4, Chow teaches that “nutritional formulation” or “nutritional composition” refer to synthetic formulas including nutritional liquids, nutritional powders, nutritional solids, nutritional supplements, and any other nutritional food product as known in the art and where “nutritional formulation” or “nutritional composition” do not include human breast milk (i.e., the formula does not comprise expressed breast milk; paragraph 36).
Regarding claim 8, Chow teaches product forms suitable for use with the composition include, for example, liquid and powdered dietary supplements, liquid and 
Regarding claim 1, although Chow teaches the above, including that the nutritional compositions for the treatment and/or prevention of NEC in a preterm infant may further comprise other optional components that may modify the physical, chemical or processing characteristics of the compositions or serve as pharmaceutical or additional nutritional components when used in the targeted population (e.g., pharmaceutical actives and anti-inflammatory agents; paragraphs 125 and 126), Chow does not teach that the administered composition for the prevention or treatment of colitis (i.e. colitis and necrotizing enterocolitis (NEC)) in an infant (i.e., an infant or premature infant) is a diamine oxidase (DAO)-supplemented formula, where the DAO in the supplemented formula is in excess of any amount naturally present in the formula.
Further, with regard to claim 5, Chow does not teach that the DAO is of non-human origin.
Regarding claims 1, 4 and 5, Mateescu teaches methods of treating health problems (e.g., inflammatory bowel diseases (IBD)) with the intestinal delivery of enzyme formulations that include one histaminase (Abstract; paragraphs 6, 14-16 and 70).  
Mateescu teaches that diamine oxidase (EC 1.4.3.6) is also called histaminase (paragraphs 5, 14 and 70).  Further Mateescu teaches that diamine oxidase (DAO) of 
Mateescu also teaches that DAO is also the main histamine degrading enzyme acting predominantly in the intestinal tract where the presence of DAO in the intestinal mucosa may induce a protection against the endogenous or exogenous (food) histamine (paragraph 6).  Since DAO is a major catabolic enzyme for histamine in humans, its lower mucosal level at the sites of inflammation would generate an accumulation of the released histamine, which may participate to the induction and enhancement of acute inflammatory responses (paragraph 6).  
Mateescu teaches that in the pathogenesis of inflammatory bowel diseases (IBD), mucosal alterations are frequently reflected in changes of mucosal DAO activity and, respectively, in mucosal histamine content, where lower tissue levels of DAO activity were found in areas of macroscopically-inflamed tissue in IBD than in normal tissues (paragraph 6).  The jejunal secretion of histamine was reported as higher in Crohn’s disease and was significantly correlated with the Crohn’s disease activity index (paragraph 6).  
Concerning the therapeutic effects of DAO on IBD, there is a possible therapeutic effect of hog kidney DAO administrated intra-peritoneally, on a model of ulcerative colitis 
Mateescu also teaches that the composition may further comprise at least one bioactive agent such as a protein, a bacteria, a probiotic, or combinations thereof.  
Further, Mateescu teaches that the total amount of the enzyme in the dosage is from about 3.3% to about 90%, which is interpreted to be the amount in excess of any amount in DAO naturally present in the formula (paragraph 30).
Tremblay teaches that necrotizing enterocolitis (NEC) is the most frequent life-threatening gastrointestinal disease experienced by premature infants in neonatal intensive care units (Abstract).  Tremblay teaches identifying specific markers that could be used as early diagnostic tools to identify preterm infants most at risk of developing NEC or in the event of a diagnostic dilemma of suspected disease (Abstract).  Tremblay teaches establishing gene expression profiles in ileal samples obtained from preterm infants diagnosed with NEC and non-NEC conditions (Abstract).  Tremblay teaches observing via data analysis that among the genes that were strongly modulated in neonates with NEC, there was a significant degree of similarity when compared with those reported in Crohn’s disease, an inflammatory bowel disease (IBD; Abstract, page 2, column 1, paragraph 3).  
Tremblay teaches that gene expression profile analysis revealed a predominantly altered immune response in the intestine of NEC neonates and that comparative analysis between NEC and Crohn’s disease (IBD) gene expression repertoires revealed a surprisingly high degree of similarity between these two conditions (Abstract).


It is submitted that based on the above, the use of compositions that include probiotics, prebiotics, oligosaccharides and other additional components such as diamine oxidase (i.e., histaminase) in the treatment and/or prevention of gastrointestinal diseases and/or disorders such as colitis, NEC and IBD is well known in the art.  It would further have been obvious to one having ordinary skill in the art to combine the methodologies taught within Chow (i.e., methods of reducing the incidence of necrotizing enterocolitis in an infant (i.e., premature infant) using nutritional compositions where such nutritional compositions are effective in reducing inflammation and the incidence of inflammatory diseases such as colitis (i.e., NEC and IBD)) with the methodologies in Mateescu (i.e., methods of treating health problems (e.g., inflammatory bowel diseases (IBD)) with enzyme formulations that include histaminase such as diamine oxidase (EC 1.4.3.6)) and Tremblay (i.e., NEC and Crohn’s disease (IBD) gene expression repertoires revealed a surprisingly high degree of similarity between these two conditions) for the purpose of prima facie obvious. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose....[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980) (citations omitted; MPEP2144.06).
It is additionally noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Conclusion

No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631